DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lilburn et al. 2019/0216621.  

    PNG
    media_image1.png
    160
    473
    media_image1.png
    Greyscale


Lilburn et al. discloses a mandrel (22) for forming an expandable stent structure (24), comprising: a plurality of projections (52, 56 [0051]) extending radially outward defining: wherein the plurality of projections includes a plurality of taller projections having grooves formed therein defining a raised base that is disposed radially outward this is interpreted because Lilburn discloses that the projections may be the projections “… are in the shape of a square or rectangular pyramid, having a square or rectangular base 60 and four triangular sides 62. As depicted in FIG. 9, the raised mandrel projections 52, 56 may have a truncated top portion 64. The top portion 64 may be somewhat rounded (not shown), if desired. Truncated and/or rounded top portions 64.”  The and/or clause means the combinations of shapes may be used for the projection some of which have different heights and thus are taller (see figures. 8-10).  
However Lilburn does not specify a plurality of first grooves extending helically in a first direction around a circumference of the mandrel, the plurality of first grooves defining a first base; and a plurality of second grooves extending helically in a second direction around the circumference of the mandrel, the plurality of second grooves defining a second base. Nevertheless Lilburn does claim
 “.. 9. The method of claim 8, wherein the mandrel has a plurality of raised projections that define the first parallel helical pathways and the second parallel helical pathways, wherein during the step of braiding the plurality of filaments, the plurality of raised projections provide for a substantially constant braiding angle for the plurality of filaments along an entirety of the stent.”
It is obvious to one having ordinary skill in the art that surrounding each of the projections are spaces which is interpreted as grooves (see mark-up below) and because the projection  define first and second helical pathways that the groove also define these pathways.


    PNG
    media_image2.png
    174
    239
    media_image2.png
    Greyscale



Allowable Subject Matter

Claims 3, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-16 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        23 November 2021